Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-157642 Dated October 12, 2011 Final Terms for Issuance Issuer:Toyota Motor Credit Corporation Security:Floating Rate Medium Term Notes, Series B Issuer Senior Long-TermAa3 (stable outlook) / AA- (negative outlook) Debt Ratings: Cusip:89233P5K8 Pricing Date:October 12, 2011 Settlement Date:October 17, 2011 Maturity Date:October 18, 2012 Principal Amount:$50,000,000 (may be increased prior to the Settlement Date) Re-offer Price:100.00% Gross Underwriting Spread:0.03% All-in Price to Issuer:99.97% Net Proceeds to Issuer:$49,985,000 Floating Rate Index:3 Month LIBOR Floating Rate Spread:+20 basis points Index Source:LIBOR Reuters Interest Payment Frequency: Quarterly Initial Interest Payment Date: January 18, 2012 Initial Interest Rate:3 Month LIBOR determined on October 13, 2011 plus20 basis points, accruing from October 17, 2011 Interest Payment Dates:On the 18th of each January, April, July and on the Maturity Date Interest Reset Dates:The same dates as each Interest Payment Date.For the avoidance of doubt, newly reset interest rates shall applybeginning on and including the Interest Reset Date, to but excluding the next Interest Payment Date Interest Determination Date: Second London Banking Day preceding each Interest Reset Date Day Count Convention:Actual/360 Business Day Convention: Modified Following, adjusted Business Days:New York and London Governing Law:New York Calculation Agent:Deutsche Bank Trust Company Americas Minimum Denominations:$1,000 and $1,000 increments thereafter Agent: J.P. Morgan SecuritiesLLC DTC Number:#187 Capitalized terms used herein but not otherwise defined shall have the meanings assigned to them in the prospectus dated March 2, 2009 and prospectus supplement thereto dated March 10, 2009 relating to these notes. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the web at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-212-834-4533. Any disclaimer or other notice that may appear below is not applicable to this communication and should be disregarded.Such disclaimer or notice was automatically generated as a result of this communication being sent by Bloomberg or another email system.
